                                                Thomas E. Meacham, Attorney at La
                                                9500 Prospect Driv
                                                Anchorage, Alaska 9950
                                                Tel: 907-346-1077
                                                Email: tmeacham@gci.ne

                                                Attorney for Proposed Intervenor-Defendan
                                                Matanuska Telephone Association, Inc

                                                                                                                    IN THE UNITED STATES DISTRICT COURT
                                                                                                                      FOR THE DISTRICT OF ALASK

                                                ALASKA RAILROAD CORPORATION,

                                                                                                         Plaintiff

                                                                                                         vs

                                                FLYING CROWN SUBDIVISION
                                                ADDITION NO. 1 AND ADDITION
                                                NO. 2 PROPERTY OWNERS
                                                ASSOCIATION,

                                                                                                         Defendant,

                                                                                                         an

                                                ALASKA PIPELINE COMPANY,
                                                and ENSTAR NATURAL GAS                                                                                      )   Case No. 3:20-cv-00232-JM
                                                COMPANY, a division of SEMCO
                                                Energy, Inc.
                                                                                                                                                            )
                                                                                             [Proposed
                                                                                             Intervenor-Defendants,

                                                [PROPOSED] ANSWER IN INTERVENTION
                                                MATANUSKA TELEPHONE ASSN., INC
                                                Alaska Railroad Corp. v. Flying Crown, No. 3:20-cv-00232-JM


                                                                                                                                                                                       Page 1 of 15
 						
           						
                     						
                               					
                                        					
                                                    				
                                                            

                                                                e

                                                                     .	
                                                                      d			
                                                                             ]		
                                                                                   7

                                                                                        t

                                                                                              ,	
                                                                                                    		
                                                                                                         A

                                                                                                          .

                                                                                                               w

                                                                                                                    .

                                                                                                                     

                                                                                                                         )

                                                                                                                         )

                                                                                                                          )

                                                                                                                          )

                                                                                                                              )

                                                                                                                              )

                                                                                                                              )

                                                                                                                               )

                                                                                                                                   )

                                                                                                                                    )

                                                                                                                                    t

                                                                                                                                    )

                                                                                                                                        )

                                                                                                                                        )

                                                                                                                                        )

                                                                                                                                        )

                                                                                                                                        )

                                                                                                                                        )

                                                                                                                                        )

                                                                                                                                        )

                                                                                                                                        )

                                                                                                                                          

                                                                                                                                             )

                                                                                                                                                  K

                                                                                                                                                        

                                                                                                                                                                            K

                                                 and

                     MATANUSKA TELEPHONE
                     ASSOCIATION, INC.,

                                       [Proposed]                                                       )
                                       Intervenor-Defendant.


                                                                                           [PROPOSED]

                                           ANSWER OF INTERVENOR-DEFENDANT
                                         MATANUSKA TELEPHONE ASSOCIATION, INC.

                             Intervenor-Defendant Matanuska Telephone Association, Inc., an Alaska Non-

                     Pro t Cooperative Corporation, including its wholly-owned subsidiaries MTA

                     Communications, LLC, and MTA Fiber Holdings, LLC (collectively, "Intervenor-

                     Defendant MTA" or "MTA"), jointly and severally answer or otherwise respond to the

                     Complaint of Plaintiff Alaska Railroad Corporation ("Plaintiff" or "ARRC") in this action

                     as follows

                                                                       I
                                                            JURISDICTION AND VENUE

                             1. Responding to paragraph 1 of ARRC's Complaint, Intervenor-Defendant MTA

                     denies that jurisdiction is proper in this Court

                             2. Responding to Paragraph 2 of ARRC's Complaint, Intervenor-Defendant admits

                     that if jurisdiction is proper in this Court, venue is proper
                     [PROPOSED] ANSWER IN INTERVENTION
                     MATANUSKA TELEPHONE ASSN., INC
                     Alaska Railroad Corp. v. Flying Crown, No. 3:20-cv-00232-JM


                                                                                                            Page 2 of 15
 		
      .

           fi
                :

                       

                                 			
                                            .

                                                 .

                                                        

                                                            )

                                                                 )

                                                                 )

                                                                 )

                                                                 )

                                                                  )

                                                                       .

                                                                             

                                                                                  

                                                                                      K

                                                                                               

                                                                                                   .

                                                              II
                                                          PARTIES
                             3. Intervenor-Defendant MTA lacks suf cient knowledge to either admit or deny

                    the allegations in Paragraph 3 of ARRC's Complaint, and therefore these allegations are

                    denied

                             4. Intervenor-Defendant MTA lacks suf cient knowledge to either admit or deny

                    the allegations in Paragraph 4 of ARRC's Complaint, and therefore these allegations are

                    denied

                             5. Intervenor-Defendant MTA lacks suf cient knowledge to either admit or deny

                    any facts underlying the asserted scope and intent of ARRC's Complaint, and therefore

                    declines to respond to such assertions.               To the extent that Paragraph 5 contains

                    allegations of fact, they are denied

                                                                  IV.
                                                            RELEVANT FACTS

                             6. Intervenor-Defendant MTA lacks suf cient knowledge to either admit or deny

                    the allegations in Paragraph 6 of ARRC's Complaint, and therefore these allegations are

                    denied

                             7. Intervenor-Defendant MTA lacks suf cient knowledge to either admit or deny

                    the allegations in Paragraph 7 of ARRC's Complaint, and therefore these allegations are

                    denied
                    [PROPOSED] ANSWER IN INTERVENTION
                    MATANUSKA TELEPHONE ASSN., INC
                    Alaska Railroad Corp. v. Flying Crown, No. 3:20-cv-00232-JM


                                                                                                  Page 3 of 15
.

      

          .

          .

          .

          .

               .

                              .

                                            .

                                                 .

                                                       

                                                            fi
                                                            fi
                                                            fi
                                                            fi
                                                            fi
                                                                 K

                   8. Intervenor-Defendant MTA lacks suf cient knowledge to either admit or deny

          the allegations in Paragraph 6 of ARRC's Complaint, and therefore these allegations are

          denied

                   9. Intervenor-Defendant MTA lacks suf cient knowledge to either admit or deny

          the allegations in Paragraph 9 of ARRC's Complaint, and therefore these allegations are

          denied

                   10. Intervenor-Defendant MTA lacks suf cient knowledge to either admit or deny

          the allegations in Paragraph 10 of ARRC's Complaint, and therefore these allegations are

          denied.

                   11. Intervenor-Defendant MTA lacks suf cient knowledge to either admit or deny

          the allegations in Paragraph 11 of ARRC's Complaint, and therefore these allegations are

          denied

                   12.   Intervenor-Defendant MTA admits the               rst sentence of Paragraph 12 of

          ARRC's Complaint. The second sentence of ARRC's Complaint contains allegations and

          argument regarding an enacted federal statute that speaks for itself, and as to which no

          response is required of intervenor-Defendant MTA




          [PROPOSED] ANSWER IN INTERVENTION
          MATANUSKA TELEPHONE ASSN., INC
          Alaska Railroad Corp. v. Flying Crown, No. 3:20-cv-00232-JM


                                                                                           Page 4 of 15
 	
     .

     .

     .

                                   .

                                         

                                                  fi
                                                  fi
                                                       fi
                                                       fi
                                                            K

                                                                 .

                                                                      fi
        13. Paragraph 13 of ARRC's Complaint contains legal argument, as to which no

response is required of Intervenor-Defendant MTA. To the extent that Paragraph 13 of

ARRC's Complaint contains assertions of fact, they are denied

        14. Paragraph 14 of ARRC's Complaint contains legal argument, as to which no

response is required of Intervenor-Defendant MTA. To the extent that Paragraph 14 of

ARRC's Complaint contains assertions of fact, they are denied

        15. Paragraph 15 of ARRC's Complaint contains allegations and argument

regarding an enacted federal statute that speaks for itself, and as to which no response is

required of Intervenor-Defendant MTA

        16.     Responding to Paragraph 16 of ARRC's Complaint, Intervenor-Defendant

MTA lacks suf cient knowledge or information to admit or deny how some entities have

interpreted the Alaska Railroad Transfer Act of 1983 ("ARTA"), and therefore ARRC's

allegations in this regard are denied.           To the extent that Paragraph 16 contains legal

argument, no response is required of Intervenor-Defendant MTA.               To the extent that

Paragraph 16 contains factual assertions, they are denied

        17.     Paragraph 17 of ARRC's Complaint contains allegations and argument

regarding an enacted federal statute that speaks for itself, and as to which no response is

required of Intervenor-Defendant MTA

[PROPOSED] ANSWER IN INTERVENTION
MATANUSKA TELEPHONE ASSN., INC
Alaska Railroad Corp. v. Flying Crown, No. 3:20-cv-00232-JM


                                                                                Page 5 of 15
 fi
                         .

                               

                                   .

                                   .

                                          K

                                                   .

                                                          .

                                                          .

         18. Paragraph 19 contains assertions of law that require no response. To the

extent that Paragraph 19 contains factual allegations, Intervenor-Defendant admits that

the IBLA has issued a decision that includes, in a quotation, the language quoted in part

by Plaintiff, but denies that Plaintiff has correctly presented the language in its actual

context, that the IBLA decision is applicable to the instant action, and that the appeal was

correctly decided.

         19.    Intervenor-Defendant lacks speci c knowledge of the facts alleged in

Paragraph 19, but, on information and belief, admits them

         20.    Intervenor-Defendant lacks speci c knowledge of the facts alleged in

Paragraph 20 but, on information and belief, admits that the Alaska Railroad has been

operating at the time the patent was issued, but denies the remainder of the allegations

         21.    Intervenor-Defendant lacks speci c knowledge of the facts alleged in

Paragraph 21 but, on information and belief, admits them

         22. Intervenor-Defendant lacks suf cient knowledge to admit or deny the

allegations of Paragraph 22, and therefore denies the same

         23. Intervenor-Defendant lacks suf cient knowledge to admit or deny the

allegations of Paragraph 23, and therefore deny the same



[PROPOSED] ANSWER IN INTERVENTION
MATANUSKA TELEPHONE ASSN., INC
Alaska Railroad Corp. v. Flying Crown, No. 3:20-cv-00232-JM


                                                                              Page 6 of 15
     

                         .

                               

                                     fi
                                     fi
                                          fi
                                          fi
                                          fi
                                               K

                                                    .

                                                         .

                                                              .

                                                                   .

                                                                         .

                       24.     Answering Paragraph 24, Intervenor-Defendant lacks knowledge as to

               Plaintiff's motivation in bringing this action and therefore cannot either admit or deny the

                rst sentence of Paragraph 24. Intervenor-Defendant denies the second sentence of

               Paragraph 24

                                                            V
                                                    CAUSE OF ACTION
                                     (Quiet Title for ARRC Pursuant to AS § 09.45.010

                       25. Intervenor-Defendants reasserts and realleges its responses to Paragraphs 1

               through 24 of the Complaint

                       26. Paragraph 26 is an argument of law that requires no response. To the extent

               any factual allegations are made in paragraph 26, they are denied

                       27. Paragraph 27 is an argument of law that requires no response. To the extent

               any factual allegations are made in Paragraph 27, they are denied

                       28. Paragraph 28 is an argument of law that requires no response. To the extent

               any factual allegations are made, they are denied

                       29. Paragraph 29 is an argument of law that requires no response. To the extent

               any factual allegations are made, they are denied

                       30. Paragraph 30 is denied



               [PROPOSED] ANSWER IN INTERVENTION
               MATANUSKA TELEPHONE ASSN., INC
               Alaska Railroad Corp. v. Flying Crown, No. 3:20-cv-00232-JM


                                                                                          Page 7 of 15
fi
     .

          .

                         .

                                .

                                       .

                                            .

                                                  

                                                        .

                                                        .

                                                             K

                                                                  )

                                                                             .

                                                                              .

                                                                VI
                                                  PLAINTIFF’S PRAYER FOR RELIEF

                              31. Intervenor-Defendant denies Plaintiff’s Prayer for Relief in its entirety, and

                    requests that the Court enter judgment against Plaintiff

                                                       VII.
                                      INTERVENOR-DEFENDANTS’ COUNTERCLAIMS

                              Intervenor-Defendant raises the following counterclaims

                                    Counterclaim 1: Plaintiff's Easement Rights Under the 1914
                                    Easement Reservation are not Exclusive-Use Rights

                              1. The Court has jurisdiction over Intervenor-Defendants’ counterclaim under 28

                    U.S.C. § 1367

                              2. Intervenor-Defendant Matanuska Telephone Association, Inc. ("MTA") is an

                    Alaska non-pro t, member-owned corporation, organized and operating under Alaska

                    Statutes 10.15.005 et seq., the Alaska Cooperative Corporations Act, and its predecessor

                    Acts

                              3. Intervenor-Defendant MTA (excluding its wholly-owned subsidiaries) has been

                    operating in Alaska since 1953, and at all times mentioned here has been providing

                    telephone and telecommunication facilities and services to its customers and members,

                    who presently number approximately 32,000 persons, comprising both individuals and

                    entities
                    [PROPOSED] ANSWER IN INTERVENTION
                    MATANUSKA TELEPHONE ASSN., INC
                    Alaska Railroad Corp. v. Flying Crown, No. 3:20-cv-00232-JM


                                                                                                   Page 8 of 15
.

      

          .

               .

                    .

                         fi
                                             .

                                                   

                                                       .

                                                              K

                                                                    .

                                                                         .

                                                                                  :

                                                                                       .

                                                                                             			
        4.    Intervenor-Defendant MTA is a public utility, and it regulated and self-

regulated under applicable provisions of Alaska state law at AS 42.05.711(h), and other

applicable laws and regulations.

        5. Intervenor-defendant MTA owns and operates a system of approximately 6,600

miles of telephone and telecommunications lines in Alaska. Portions of this system serve

an area in Southcentral Alaska. Other portions extend northward to the Fairbanks, Alaska

vicinity, some of which facilities lie along the Alaska Railroad "Railbelt" to Fairbanks

        6. Intervenor-defendant MTA's telecommunications equipment, facilities and lines

are comprised of buried, surface and aerial installations

        7.   Intervenor-defendant MTA's members bear ultimate nancial responsibility,

through their member-owned cooperative corporation, for all expenses involved in

obtaining, permitting and maintaining legal rights-of-way and easements for the

installation of MTA's equipment, facilities and lines

        8. At numerous locations within MTA's service area, MTA's existing

telecommunications rights-of-way are physically located and installed in locations

beneath, and on the surface, and overhead of lands burdened by the right-of-way

easement arising under the Alaska Railroad Act of 1914 and its federal easement

reservation, Section 1 of the Act of March 12, 1914 (codi ed at 43 U.S.C. §§ 975c and

[PROPOSED] ANSWER IN INTERVENTION
MATANUSKA TELEPHONE ASSN., INC
Alaska Railroad Corp. v. Flying Crown, No. 3:20-cv-00232-JM


                                                                               Page 9 of 15
                      

                          .

                                

                                          K

                                               .

                                                    .

                                                         fi
                                                              fi
                                                                         .		
     975d); 38 Stat. 305, repealed, Pub. L. 97-468, Title VI, § 615(a)(1)) (the "1914

     Easement").       The 1914 Easement was occupied and utilized in part by Plaintiff's

     predecessor, the federal Alaska Railroad, before passage of the Alaska Railroad Transfer

     Act ("ARTA"), 45 U.S.C. Sec. 1201, et seq., Pub. L. 97-468, 96 Stat. 2556 (Jan 14,

     1983)

             9. MTA's facilities that are physically located and installed in locations beneath,

     on the surface and overhead of lands burdened by the 1914 Easement include facilities

     and lines that cross the 1914 Easement, and facilities and lines that roughly parallel the

     1914 Easement and lie within its exterior limits

             10. The 1914 Easement comprises the reservation of a certain easement on federal

     lands prior to the conveyance of these lands out of federal ownership, for purposes of the

     possible future construction of "railroad, telephone and telegraph" facilities, pursuant to

     Section 1 of the Act of March 12, 1914.

             11. Prior to the passage of ARTA, the federal Alaska Railroad coordinated the use

     and administration of the 1914 Easement with MTA's co-located telecommunications

     facilities located within that right-of-way easement through the issuance to MTA of

     permits, including comprehensive "umbrella" permits, at nominal annual rates intended to

     cover the Alaska Railroad's necessary administrative expenses.

     [PROPOSED] ANSWER IN INTERVENTION
     MATANUSKA TELEPHONE ASSN., INC
     Alaska Railroad Corp. v. Flying Crown, No. 3:20-cv-00232-JM


                                                                              Page 10 of 15
.

                              .

                                    

                                         	

                                              .

                                                   K

                                                                

        12. Following the passage of ARTA and expiration of the last federal Railroad's

permit, Plaintiff, the state-owned Alaska Railroad Corporation ("ARRC"), has decided

that MTA must annually execute right-of-way contracts or permits for MTA's

telecommunications facilities located within the 1914 Easement, and must pay annual

rents to Plaintiff that are at rental rates apparently based on a signi cant percentage of

the fair-market fee value of the lands affected, and notwithstanding MTA's existing

property and easement interests under the 1914 Easement

        13. Plaintiff and MTA have been unable to resolve this right-of-way fee or rental

dispute regarding MTA's occupancy of 1914 Easement lands. MTA has to date resisted

these demands from Plaintiff, but this dispute continues

        14. Plaintiff erroneously claims the right to an exclusive-use easement for railroad

purposes only, wherever Plaintiff has acquired its easement interests through the 1914

Easement reservation that is contained in federal patents issued pursuant to the Alaska

Railroad Act of 1914. This easement interest, of whatever scope, content or dimension to

be determined, was later conveyed to Plaintiff through ARTA after 1982. Plaintiff's

claim to an exclusive-use easement for railroad purposes forms the basis for Plaintiff’s

demand that Intervenor-Defendant MTA enter into new annual agreements for MTA's co-

located facilities, and that annual rental rates now charged by Plaintiff may and will

[PROPOSED] ANSWER IN INTERVENTION
MATANUSKA TELEPHONE ASSN., INC
Alaska Railroad Corp. v. Flying Crown, No. 3:20-cv-00232-JM


                                                                          Page 11 of 15
                         .

                               

                                          K

                                                 .

                                                      .

                                                              fi
     greatly exceed the administrative fees earlier charged MTA for such permits by the

     federal Alaska Railroad

             15. Plaintiff's erroneous claim regarding its exclusive right for railroad purposes

     under the 1914 Easement, as conveyed to it pursuant to ARTA, unlawfully disregards the

     statutory purposes of the 1914 Easement, i. e., for "railroad, telephone and telegraph"

     purposes. Plaintiff's disregard of this statutory command has directly and signi cantly

     harmed MTA, and will continue to do so unless appropriate judicial relief is granted to

     MTA

             16.        As a result of Plaintiff's claim to an exclusive-use easement for railroad

     purposes, Plaintiff has, without legal grounds to do so, demanded that Intervenor-

     Defendant MTA enter into certain easement co-location agreements that require MTA to

     overpay annual "rentals" to Plaintiff by a very signi cant amount. This amount will

     exceed the federal Railroad's earlier annual permit fees for co-located MTA facilities by

     more that six hundred (600) times

           Counterclaim 2: Plaintiff Holds No Subsurface Easement Rights or Control
     Under the 1914 Reservation and ARTA.
             1.        Intervenor-Defendant incorporates the factual and legal assertions made in

     Paragraphs 1 through 16 of its Counterclaim 1, as though fully set forth herein


     [PROPOSED] ANSWER IN INTERVENTION
     MATANUSKA TELEPHONE ASSN., INC
     Alaska Railroad Corp. v. Flying Crown, No. 3:20-cv-00232-JM


                                                                                   Page 12 of 15
.

                  .

                               .

                                    .

                                          

                                               K

                                                       fi
                                                                         .

                                                                              fi
               2. In an attempt to avoid con icting with Plaintiff ARRC's claimed exclusive-use

       easement rights, and to void incurring ARRC's unreasonable and unlawful annual rents,

       MTA has attempted in one instance to avoid Plaintiff's easement occupancy entirely, by

       crossing beneath Plaintiff's right-of-way. MTA planned to accomplish this by boring a

       small conduit of less than ve (5) inches in diameter, placed beneath Plaintiff's right-of-

       way using accepted industry practices including the maintenance of subjacent support,

       and both entering and exiting the earth on privately-owned land outside the limits of

       Plaintiff's 1914 Easement right-of-way

               3. Plaintiff, claiming a lack of authorization, prevented MTA's attempt to install

       its lines by drilling and passing underneath Plaintiff's claimed right-of-way,

       notwithstanding that MTA's installation would be at suf cient depth to avoid any

       compromise of subjacent support, for which support MTA would be liable in any event

               4. Plaintiff's action in preventing MTA from safely placing its telephone lines

       beneath Plaintiff's right-of-way wrongfully exceeds the surface easement rights reserved

       to Plaintiff's predecessor under the 1914 Easement reservation, and coveyed to Plaintiff

       under ARTA




       [PROPOSED] ANSWER IN INTERVENTION
       MATANUSKA TELEPHONE ASSN., INC
       Alaska Railroad Corp. v. Flying Crown, No. 3:20-cv-00232-JM


                                                                                Page 13 of 15
.		

                      fi
                                .

                                     fl
                                          .

                                           

                                                 K

                                                               fi
                                                                                .

                                                        VIII
                                                AFFIRMATIVE DEFENSES

                  Intervenor-Defendant MTA raises the following af rmative defenses

                  1. Plaintiff has failed to state a claim upon which relief may be granted

                  2. The easement rights and uses designated to be reserved by the 1914 Easement

          legislation specify railroad, telephone and telegraph easement rights and uses, with no

          single use speci ed to predominate to the detriment or exclusion of any other designated

          use

                  3. The interest held by Plaintiff under the 1914 Easement, as transferred to

          Plaintiff under ARTA, is a non-exclusive easement for railroad purposes, and which

          reserves and retains to the fee owners of the land all rights not required for the proper

          operation of the railroad

                  4.        The interest held by Plaintiff under the 1914 Easement, as transferred to

          Plaintiff under ARTA, is a non-exclusive surface easement with a concurrent right of

          subjacent support, but it does not include subsurface rights or control extending beyond

          or unrelated to the subjacent support of Plaintiff's surface facilities and installations.




          [PROPOSED] ANSWER IN INTERVENTION
          MATANUSKA TELEPHONE ASSN., INC
          Alaska Railroad Corp. v. Flying Crown, No. 3:20-cv-00232-JM


                                                                                           Page 14 of 15
.

     .

            fi
                       .

                                 .

                                      .

                                            

                                                    K

                                                             fi
                                                                            :

                                                                                 .

                                                                                       

                                                                         VIII.
                                                                  PRAYER FOR RELIEF

                      A. Enter judgment against Plaintiff on its claim and in favor of Intervenor-

          Defendant MTA on its af rmative defenses

                      B. Grant Intervenor-Defendants an award of attorneys’ fees and costs as allowed

          by law; an

                      C. Enter any other relief this Court deems appropriate

                      Dated at Anchorage, Alaska this 2nd day of March, 2021

                                                                         _____/S/ Thomas E. Meacham_______
                                                                         Thomas E. Meacham, Attorney at La
                                                                         Alaska Bar No. 711103

                                                                         Attorney for proposed Intervenor-Defendant
                                                                         Matanuska Telephone Association, Inc


          Certi cate of Servic

          I hereby certify that on March 2, 2021, I led a true, correct and complete copy of the
          foregoing document with the Clerk of Court for the United States District Court, District
          of Alaska by using the CM/ECF system Participants in Case No. 3:20-cv-00232-JMK
          who are registered CM/ECF users will be served by the CM/ECF system

          Thomas E. Meacham, Attorney at La
          By: __/S/ Thomas E. Meacha




          [PROPOSED] ANSWER IN INTERVENTION
          MATANUSKA TELEPHONE ASSN., INC
          Alaska Railroad Corp. v. Flying Crown, No. 3:20-cv-00232-JM


                                                                                                                  Page 15 of 15
fi
     d

                 e

                          fi
                               .

                                    m

                                         .

                                              w

                                                    

                                                        fi
                                                             ;

                                                                    K

                                                                              .

                                                                                   .

                                                                                        2

                                                                                             .

                                                                                                  w

                                                                                                       .

                                                                                                             		
